Appellant was convicted of violating the local option law, his punishment being assessed at one year confinement in the penitentiary.
Appellant, after giving notice of appeal, entered into an appeal bond during term time, and did not go before the court and enter into a recognizance. Court adjourned on the 27th day of July, 1916, and the appeal bond was filed on July 11, 1916, sixteen days before court adjourned. The appeal bond was approved only by the sheriff and not with the additional approval of the trial judge, but in no event can an appeal bond be taken in term time when an appeal is consummated to this court. There must be a recognizance.
The appeal will be dismissed.                      Dismissed.